A            NEY      GENERAL
                                         TEXAS

PRICE   DANIEL
ATTORNEY GENERA,.

                                     June 12,     1947


          lgm. IL w, Jones               Cp%nion No. V*246
          aounty Auditor
          Oaines County                  R0:   Authority of the
          Seminole * TMes                      Gonmissioners’ court
                                               00 or&or the lssuanoa
                                               oi sarlp warrants for
                                               the payment of claims
                                               against the Road and
                                               Bridge Fund under the
                                               faots presented.
          Bear sir:                                                          V



                         Your request for 48 oplnjen from this     Depart-
          nnat      on the above subject matter is as follows:
                          Vaines County’s Road and Bridge
                    Revenue is ia turn transferred    to the
                    funds of the rour precinots.     When the
                    funds of one precinct   are exhausted,
                    &as the Commissioners Court havs the
                    euthority  to order the issuance of
                    serlpt warrants in paymeat of claims
                    M&inat that     recinct for servioes   and
                    matrrpials as f ong as theye is a balance
                    tQ the credit of all oi the Class 2
                    lrunb38a6 4 whole?” ,;
                    Ps answer to our request for additional in-
          iormation we have received your letter of Ray 9th wht8h
          is ia part as follows:
                               The l&47 budget approprlatod
                    iunds%ounting    to $75 773 70 for the
                    oPerationa of Preeindt’#e,“the  preolnct
                                   Of this amount, more than
                      6,OOO.QO has been expended or W$ll )e
                    payab&e by May 31,    1941,

                          ‘2.   The script warrants   ii ib8u8a,
                    can be redeemed in November, 1947, from
                    moon; ‘jeoelved   in the Ootober tax colleo-
                              A large portion or our valuations
                    bging’~rom oil, we &oe oonsistently      cob
                    leoted approximately    9C$ of the taxes           .
    Baa. II.w. JOEWJ - Page 2      (V-240)         ’


         u60880ain Ootobor. Oi        oourae,   this
         will um up’s large portian of the
         mney nmded for the 1940 opdratioos
         of the preoiaot.”
              In the dam of Austin Brol. t, Montague
    fhanty, 291 S.W. 628, rerrraed~ on etL*t pelats    10 8.W.
    (24) 718, It was held that whore e oounff had hmwd
    warrants ior the payment of ‘road laaohinrry. and said war-
    rants were not intended to be paid out ot eurrdot ray*&
    mos the warrmto nro toil. We quote from.tildOlJr?
    ieB che r0iad8gi
              *arot1eB 7, rtti     11, 01 am QQI-
         ltitmtiodaolare8,
                   n,             so far a #
                                           port&
         Bee, that:
               "'Ii0debt iOr any purpoeo &all
         over be Incurred In azq manner by any
         oity~or oountrunleor .protlsloa     is
         mude at the time of orutlng       the sam,
         ‘ior iev~lng ‘~4 ooll*odbg    a auffioiut
         tm' to pay the lrtrrret    theroon ud pro-
         rldo at least 2$ a8 a siaktng fund’.
              *It mm8 clear,       both by the terms          ‘I.
         OS the warrants and from’the testimony
         OS the oopllplailioners, that’ ths mum8
         spo+tlrd  in the warrants were not to k
         peid out ot the ourrent funds of the year
         at their lssuanoe.  This being trur, WI .‘:~..,,
         US@k there can be no question under the
         ltNhorltiee but that the obligation oea-
         rtttutrd 'a d&t' wlthin the reanl~& lf
         the conatitutlaul               we have
                                 provisierr
         quoted.
              “In the ease of Mcilefll v. City of
         Waoo, 89 Tax. 83, 33 S.W. 322, It wu
         said on this aubjrot by our Supnm Ceurt:
              “‘la   .oblf@Aon    binding the tit      to
:        pat for a matter relating   to its ord In ary
         expoaao#, suoh paymeint being,! in oontempl&
         %i$  ofa$   e;r”lom#~~‘,b&ul~~“~ :a&
         ia whioh tb l~nditura   18 mado, or an
         fun4a rm h e n4
                      lmfulljl lpplioablo there L
Hon. M. W. Jones - Page 3       (V-246)


     would be~.....
               a debt, within
                        -        the meaning of
     the Consz,itutzon. a
           ."Inthe case of City of Terre11 v.
     Dessaint   71 Tex. 770, 9 S.W. 593 our
     Supreme 6ourt also said on the suijeot:
            "'IYe freely 00nOeae    that debts fork
     the ordinary running expenses, of a city,
     payable within a year out of the incoming
     revenues of the year, and with other in-
     debtedness notclearly       in excess of the
     yearly ~iricome ror genesal purposes, can
     be oreatea by a city.       But we think that
     a debt for current expenses in oraer to
     bd valid, without a ccunpliance with the
     oopstitutional     and statutory   requirements
     to which we have referred,       must run oon-
     currently    with the ourrent resour‘bes for
     such purposes,     and that such a debt can-
     not be created wlthout such compliance,
     which matures at suoh a time as would make
     it a charge upon the future resouroes of
     the city.“’
           Unaer Article 689a-B-11, V.C.S.,   the budget
whioh Is prepared in July ‘and adopted in August seems
to be tied to the tax levy made in August for taxes
which are to beocme due and payahle.da Ootober 1st.
This IS made manifest by that ,part of Article   689a-11
xwaing   as follows:




     after bo made eroopt in strict compliance
     with the budget as adopted by the court.”
     (Empbe~is  added,)
           The buaget referred   to here his the budget for
the fo&lg*ing oalendar gear.     The taxee levied in Au-
gtteton the ba8ie of the August budget are taxes which
io contemplation  of Artlole   689a are to be applied to
the expenditures  for the lollowing   calendar year. This
praatloe of Ieryw    taxes in August for use in the
                                          ..

’   ,




             Blr,   Id. W. Jones .- Page 4            (V-246)


             tollowing   c~lw44er yerr roLke&rU          fn praotioe~&til
             the Le.gislmepn pasacd Artiole        W??Wb .V.C.S,, all.owiaS
             a ait300m    on a& valormu texea paid la advancem PFiW
             to this law, most, 01 the tar.8 levied $0 Au@uat wru
                id b J-y        of the fallming      year; immediately W-
             Pore they beetum delinquent on Februar           1st.   &tZok
             7336, V,C.+     Uter oa&etmAt        of Articfe   db      the m
             at the tax44 l*ti*b     in August ah pala ,k Botider         C*
             Taabor an4              telltmllog,   b ordsll te tab &@B-
             we    oi the?%%%.           )his,   however,, yllr yr) ,rL’yr
             the faOt that %*r*g eolleatrd        in Oatobm, Ila*aaabar ad
             TMmmber l#l     ~,waler the 1947 aaselraplant cars to be’usod
             fur 194% opwetloa8~
        ‘.              Ia vicaw’o? the foregoing    authotttisr,   r.orlp
             werrmts   mannot now be Issued that will have to b+ MC
             deesad out of taxes aolleotad     under 1947 aar*cl8tiat;r
             for rwh taxes are revenues for 1948 operatloar~Ut$ iW
             0uPwat PeT(lnae4. Under the faotr sutmltted,         the-
             has already been expensed all but $9,773.70 of, the a-’
             mount appropriated   under the 1947 budgrt for Praoioot
             k    the reoinot iLu quoation,     It is, therefore,     mr
             optplan %hat rorip watrmts up to $9 773.70 sag be Is-
             luII if they are within ~the reasoaebij     antiolpated
             ourrent revenues for 1947.     It is our further opinion
             that AO eorip w&grant8 may be lsmued that are intended
             to be paid out of reoemer     for 1948 or any future peas..




                           &rip wakants ,011county road’and
                     bridge fund may be issued by a county
                     In an amount equal to the aifferenae  be-
                     tween the sum of money already expended
                     and the amount appropriated  in 1946 for
                     the 1947 budget, provided such warrants
                     are ulthin the reasonably anticipated
                    .ourrent revenues for the calendar year
                    1947,
                                                                               .
                            Taxes oolleotad       In October, Rovesber
                    amI Deeember,     1947,    under   the 1947 assess-




                                                                     .             .
                                               .. .                            .
                                                                :’
Ifm. M, 1. Jctner - P8&0      5’    (r-248)


        op~r88       and 8m   not    mmnt       m*awo(I
                 .

                                        fours   very truly,
                                   ATTORNEY GEIIZUX.' OT TX&3



                                   BY
                                        fagan Dl ckson
rD/lh   :wtl                            First Assietant